al ten aoac od ee soon in re schedule of ruling amounts cc dom p si -- plr-106137-99 jul legends taxpayer corporation plant location commission fund district dear this letter responds to the request of the taxpayer dated date and additional information that was submitted by your authorized representative on behalf of the taxpayer seeking an mandatory review of the schedule of ruling amounts in accordance with sec_1_468a-3 of the income_tax regulations the request for a revised schedule of ruling amounts is the result of the commission adjusting the estimated date when the plant will no longer be included in taxpayer's rate base for ratemaking purposes the taxpayer was previously granted a revised schedule of ruling amounts on date information was submitted pursuant to sec_1_468a-3 of the income_tax regulations the facts as represented by the taxpayer are as follows plr-106137-99 ee the taxpayer is a subsidiary of the corporation the plant is situation in location of the plant the plant began commercial and the taxpayer directly owns operations on the commission establishes rates for the furnishing by the taxpayer of electric energy generated by the plant to retail customers taxpayer is currently under the jurisdiction of the commission the taxpayer is under the audit jurisdiction of the district_director of district the plant's operating license expires on prompt removal dismantlement the method of dismantling the plant is the the commission in decommissioning costs in the amount of be included in taxpayer's cost of service for ratemaking purposes providing for to the total cost of decommissioning the plant is estimated to be and this cost escalated at annually results in a future decommissioning cost of are respectively taxpayer's share of these costs the qualifying percentage calculated pursuant to sec_1_468a-8 of the the funding_period and level_funding limitation period began regulations is on return to be earned on the assets of the fund is the assumed after-tax rate of at the present time there is a proceeding pending before the commission that may result in an increase or decrease in the amount of decommissioning costs to be included in taxpayer's cost of service for ratemaking purposes sec_468a of the code provides that a taxpayer may elect to deduct the amount of payments made to a qualified nuclear decommissioning fund however sec_468a limits the amount_paid into the fund for any_tax year to the lesser_of the amount of nuclear decommissioning costs allocable to the fund which is included in the taxpayer's cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the nuclear power plant as the period for which the fund plr-106137-99 oe is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year and is made within months after the close of the tax_year sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 is a taxpayer that has a qualifying interest in a nuclear power plant as defined under sec_1_468a-1 a qualifying interest is among other things a direct ownership_interest including an interest held as a tenant in common or joint tenant sec_1_468a-2 of the regulations provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or the ruling_amount applicable to the nuclear decommissioning fund for such tax_year sec_1_468a-2 of the regulations provides that the amount of decommissioning costs included in cost of service for any taxable_year that ends before the date of a retroactive adjustment to an interim rate order or interim determination of a public_utility commission shall include amounts authorized pursuant to such interim rate order or determination unless a taxpayer elects the application of sec_1_468a-2 for such taxable_year for purposes of paragraph f a retroactive adjustment occurs on the effective date of the revised rate schedule that implements the retroactive adjustment sec_1_468a-2 provides that if a retroactive adjustment to an interim rate order or interim determination reduces the amount of decommissioning costs included in cost of service for one or more taxable years ending before the date of the adjustment the amount of such reduction must be subtracted from the amount of the decommissioning costs included in cost of service as determined under sec_1_468a-2 for one or more taxable years ending on or after the date of the adjustment for this purpose the amount of such reduction must be taken into account in the following manner plr-106137-99 a if the retroactive adjustment reduces the amount of decommissioning costs included in the cost of service for one taxable_year ending before the date of the adjustment the total amount of the deduction must be taken into account for the taxable_year that includes the date of the adjustment b if the retroactive adjustment reduces the amount of decommissioning costs included in cost of service for two taxable years ending before the date of the adjustment at least one-haif of the total amount of the reduction must be taken into account for the taxable_year ending on or after the date of the adjustment and the total amount of the reduction must be taken into account over the first two taxable years ending on or after the date of the adjustment c if the retroactive adjustment reduces the amount of decommissioning costs included in cost of service for three or more taxable years ending before the date of the adjustment at least one-third of the total amount of the reduction must be taken into account for the first taxable_year ending on or after the date of the adjustment at least two-thirds of the total amount of the reduction must be taken into account over the first two taxable years ending on or after the date of the adjustment and the total amount of the reduction must be taken into account over the first three taxable years ending on or after the date of the adjustment sec_1_468a-3 of the regulations provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 of the regulations provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on the reasonable assumptions and determinations used by the applicable public_utility commission in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes under section - 468a-3 a the internal_revenue_service shall provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of this section sec_1_468a-3 of the regulations provides that the ruling_amount specified in a schedule of ruling amounts for any_tax year in the level_funding limitation period shall not be less than the ruling_amount specified in such schedule for any earlier tax_year under sec_1_468a-3 the level_funding limitation period begins on the 3h plr-106137-99 aa first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the tax_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes sec_1_468a-3 of the regulations provides that the ruling_amount for the last tax_year in the level_funding limitation period may be fess than the ruling_amount for any earlier tax_year if the public_utility commission assumes that decommissioning costs will be included in the cost of service for only a portion of the last tax_year this smaller ruling_amount however may not be less than the amount that bears the same relationship to the ruling_amount for the preceding tax_year as the period for which decommissioning costs will be included in cost of service for the last tax_year bears to one year sec_1_468a-3 of the regulations provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer's share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage sec_1_468a-3 of the regulations provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 of the regulations provides that a taxpayer's share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer's qualifying interest in the plant sec_1_468a-3 of the regulations provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 of the regulations permits a taxpayer who has obfained a schedule of ruling amounts previously to request a revised schedule of ruling amounts provided such request is made in accordance with sec_1_468a-3 and such request is filed before the deemed deadline date for such tax_year -6- plr-106137-99 sec_1_468a-8 iii a and c of the regulations provides that where a taxpayer files a request for a schedule of ruling amounts for the nuclear decommissioning fund maintained with respect to the nuclear power plant on or before date the qualifying percentage equals the percentage of original depreciation costs determined without regard to capitalized decommissioning costs with respect to the nuclear power plant that remains to be recovered for ratemaking purposes as of the first day of the taxable_year that includes date original depreciation costs with respect to a nuclear power plant include only those costs that were taken into account in determining the amount of depreciation with respect to such plant in the first ratemaking proceeding in which such depreciation was treated as a cost of service we have examined the representations and data submitted by your authorized representative in relation to the requirements set forth in the code and the regulations based solely on these representations of the facts we reach the following conclusions the taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 and of the regulations the commission has permitted the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations the taxpayer as one of the owners of the plant has calculated its share of the total decommissioning costs under sec_1_468a-3 of the regulations the maximum amount of cash payments made or deemed made to the nuclear decommissioning fund during any_tax year is restricted to the lesser amount of the decommissioning costs applicable to such fund or the ruling applicable to this fund as set forth under sec_1 468a- b of the regulations taxpayer has calculated the qualifying percentage pursuant to sec_1_468a-8 of the regulations to be based on the above determinations we conclude that subject_to the provisions of sec_1_468a-2 of the regulations the taxpayer's proposed schedule of ruling amounts in regard to the commission satisfies the requirements of sec_468a of the code plr-106137-99 ao approved schedule of retail ruling amounts tax years year each year through approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first tax_year in which the rates reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the 10th tax_year following the close of the tax_year in which the most recent schedule of ruling amounts were received the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code as stated earlier payments made to such fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning cost applicable to such fund or the ruling amounts applicable to such fund in the tax_year this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent of plr-106137-99 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each year in which the taxpayer claims a deduction for payments made to the fund sincerely yours my fsduwe peter c friedman assistant to the chief branch office of assistant chief_counsel passthroughs and special industries
